Citation Nr: 0716980	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

On February 6, 2007, the appellant testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

38 C.F.R. § 4.125(a) provides that diagnoses of mental 
disorders for VA compensation purposes must comply with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) of the American Psychiatric Association.

A stressful or "traumatic" event which may result in the 
disorder of PTSD, under the diagnostic criteria set forth in 
DSM-IV is defined as the person having been exposed to an 
event in which both of the following were present:

(1) The person experienced, witnessed, or was 
confronted with an event or events that involved actual 
or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and 
(2) The person's response involved intense fear, 
helplessness, or horror.  

DSM-IV at 309.81.  

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of a claimed in-service 
stressor.   Moreau, supra, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

In this case, it is not in dispute that the appellant did not 
engage in combat with the enemy in Vietnam.  He and his 
representative do not contend that the appellant engaged in 
combat with the enemy in Vietnam, and there is no indication 
in the record that he did.  Therefore, in his case, the 
provisions of 38 C.F.R. § 3.304(f) which apply to combat 
veterans do not apply to him.

In written statements to VA and in his hearing testimony, the 
appellant has described three categories of claimed in-
service stressors: first, experiences which he claims to have 
had at the American Forces base at Chu Lai, South Vietnam, in 
connection with his duties as a soldier on the staff of the 
base hospital, the 27th Surgical Hospital; and, second, 
simply his presence as one service member assigned to the Chu 
Lai base and to the American Forces bases at Nha Trang and Da 
Nang, during certain months of the Vietnam era when those 
bases were subjected to enemy rocket and mortar attacks; and, 
third, a specific alleged stressful experience of his on the 
grounds of the Chu Lai base in approximately January 1969 
when he was driving a Jeep.  

With regard to the appellant's claimed in-service stressors 
allegedly suffered as a service member assigned to the staff 
of the 27th Surgical Hospital at the American base, Chu Lai, 
South Vietnam, it is noted that his Department of Defense 
(DD) Form 214, separation document, shows his military 
occupational specialty (MOS) was personnel specialist.  The 
record in this case contains copies of aerial photographs of 
the hospital complex of buildings at Chu Lai, Republic of 
Vietnam, showing several large, roofed structures and 
numerous trailer-like buildings.  It appears that the large 
structures were likely the main hospital building and 
buildings for other medical care and medical administration 
purposes.  The trailer-like structures appear likely to have 
been the residential buildings, most perhaps the equivalent 
of barracks.  Next to the hospital complex on one side was an 
athletic field.  On the other side was a road on which a few 
military vehicles may be seen moving.  Because the wide-angle 
photographs of the hospital compound show a lot of land 
surrounding it which appears to have been devoid of 
buildings, fixed objects, or moving things, just flat land 
with some trees in the distance, and it appears that the 
hospital complex was a sort of self-contained part of the Chu 
Lai base.  

With regard to the first category of the appellant's claimed 
in-service stressors, he has alleged he had traumatic 
experiences in the Chu Lai base hospital not while performing 
the duties of a personnel specialist in an office in the 
hospital but rather in the area of the hospital where service 
members wounded by enemy fire or in a crash of an airplane or 
helicopter would be transported by rescue personnel or in the 
treatment wards of the hospital.  In particular, the 
appellant has described his witnessing hospital patients 
bleeding from combat wounds.  He has also stated that the 
corpses [dead bodies] of persons known to him, including a 
nurse on the hospital staff and a doctor who had been 
assigned to the hospital staff, were brought back to the Chu 
Lai hospital compound and he was aware of those events.  The 
appellant has also stated that in his role of a personnel 
specialist he was at one point given the task of handing out 
Purple Heart Medals to combat-wounded service members who 
were patients in the hospital.  In his written statements to 
VA, the appellant also described other experiences in the Chu 
Lai hospital which he considers to have been stressful to 
him.

The principal claimed in-service stressors of the appellant 
relating to what the appellant saw and did at the Chu Lai 
hospital compound, he has stated to VA, were participating in 
the hospital care of service members transported to the 
hospital in two "mass casualty evacuation" events when: (1) 
a large number of service members who had suffered burns to 
their bodies in an airplane crash were being treated in the 
Chu Lai hospital in December 1968; and (2) when 537 service 
members who had been wounded in "the Battle of Hamburger 
Hill", as it has became known, were received as patients in 
May 1969 and treated at the Chu Lai hospital.  In November 
2006, the U.S. Army and Joint Services Records Research 
Center (JSRRC) reported to VA that an event involving 34 burn 
patients did occur at the 27th Surgical Hospital in December 
1968 following a plane crash on the airfield of the Chu Lai 
base.  Therefore, the mass casualty event of the Chu Lai 
hospital receiving many service members as new patients in 
need of treatment for burn injuries has been verified by 
official military records.  An attempt to verify the May 1969 
event at the Chu Lai hospital as the wounded began to arrive 
from the Battle of Hamburger Hill, reported by the appellant, 
has not yet been made by VA.   

With regard to the appellant's second category of claimed in-
service stressors of the appellant, his presence on the 
American bases at Chu Lai, Nha Trang and Da Nang during some 
months of the Vietnam era during which enemy rockets and 
mortars were fired at those bases, at the hearing in February 
2007, the appellant argued that language in the United States 
Court of Appeals for Veterans Claims (Court) decision in 
Pentecost v. Principi, 16 Vet. App. 124 (2002), citing Suozzi 
v. Brown, 10 Vet. App. 307 (1997), requires VA to find that 
he has a verified in-service stressor due to his presence at 
these bases.

The third category of the appellant's claimed in-service 
stressors is an incident he described in a statement received 
in June 2005, of being in a moving jeep on the Chu Lai base, 
as the driver of the vehicle, in "late 1968 or early 1969, 
probably 1969", and having enemy rockets "landing directly 
behind where we were" as his jeep proceeded through the 
"Marine Air Group" area of the base.

VA's duty to assist the appellant veteran in developing the 
facts pertinent to his claim requires an attempt to verify 
his allegations concerning enemy rocket and mortar attacks on 
bases to which he and the unit of Air Force of which he was a 
member were assigned in the RVN during the Vietnam era, see 
38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159, and this case 
will be remanded for that purpose.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the JSRRC and 
provide that organization with the 
pertinent statements by the appellant 
concerning his claimed in-service 
stressors and the other pertinent 
documents of record, and request the 
JSRRC to attempt to verify from official 
military sources the appellant's 
allegations concerning events in the RVN 
occurring on military bases and at 
locations where the unit(s) of the United 
States Air Force of which he was member 
was/were assigned.  The RO must request 
unit/organization information pertaining 
to incoming rocket and mortar fire at Chu 
Lai, RVN, from December 1, 1968, to July 
2, 1969; and incoming rocket fire from 
July 6, 1969, to June 27, 1970, while he 
was assigned to the 222 Personnel Service 
Company at Nha Trang (8th Field Hospital) 
and Da Nang (94th Evacuation Hospital), 
as well as the reported stressors of 537 
wounded service members being received as 
patients at the base in Chu Lai in May 
1969, and rockets landing directly behind 
the veteran's jeep as he passed through 
the "Marine Air Group" area of the Chu 
Lai base in late 1968 or early 1969.  If 
any additional information is required 
from the veteran before stressor 
verification is requested, the AMC should 
so inform him and provide him with an 
opportunity to present additional 
information or evidence to the AMC.  

2.  Following receipt of the JSRRC's 
report, and the completion of any 
additional development warranted or 
suggested by that agency, the AMC should 
determine whether, under the holding in 
Pentecost, one or more claimed in-service 
stressors of the appellant is/are 
considered to have been verified through 
the corroboration by official military 
records of the statements of record which 
have been made by the appellant 
pertaining to his claimed in-service 
stressors during service in the RVN.  The 
determination reached by the AMC should 
be documented in the appellant's claims 
file.   If no stressor is considered by 
the AMC to have been verified, that 
finding should be stated in writing and 
placed into the claims file.  

3.  In the event that the AMC considers 
that the appellant has one or more 
verified in-service stressor(s), the AMC 
should arrange for the appellant to be 
scheduled for a psychiatric examination.  
The claims file must be made available to 
and reviewed by the examiner.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the AMC should inform him or her that 
only the verified history detailed in the 
report by the JSRRC may be relied upon.  
Pursuant to the holding in West, supra, 
if the examiner believes that PTSD is an 
appropriate diagnosis in the appellant's 
case and was caused by an in-service 
stressor, the examiner must identify 
which stressor(s) detailed in the JSRRC's 
report is/are  responsible for the 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

4.  The AMC should then re-adjudicate the 
remanded issue based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006u8).



______________________________________________
S. S. Toth 
Veterans Law Judge, Board of Veterans' Appeals 


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

